              Case 1:20-cv-06136-PKC Document 26 Filed 12/11/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


STERLING CORPORATE TAX CREDIT FUND
XVIII, L.P., STERLING CORPORATE SERVICES
LLC,                                                              Case No.: 1:20-cv-06136-PKC

                                         Plaintiffs,
           - vs -

RIP VAN WINKLE ASSOCIATES, LLC,

                                        Defendant.


            MOTION FOR ADMISSIONS PRO HAC VICE FOR STEPHEN LaROSE


            Pursuant to Rule 1.3 of the Local Rules of the United States for the Southern District and

 Eastern Districts of New York, Stephen LaRose, Esq. hereby moves this Court for an order for

 admission to practice pro hac vice to appear as counsel for Sterling Corporate Tax Credit Fund

 XVIII, L.P., and Sterling Corporate Services LLC. in the above-captioned action.

            I am a member in good standing of the Bar of the Commonwealth of Massachusetts, and

 there are no pending disciplinary proceedings against me in any state or federal court. I have

 never been convicted of a felony. I have never been censured, suspended, disbarred or denied

 admission or readmission by any court. I have attached the declaration pursuant to Local Rule

 1.3.




4817-0255-4835.2
              Case 1:20-cv-06136-PKC Document 26 Filed 12/11/20 Page 2 of 3




 Date: December 11, 2020                  Respectfully submitted,

                                          By: /s/Stephen LaRose__
                                          Stephen M. LaRose
                                          Nixon Peabody LLP
                                          Exchange Place
                                          53 State Street
                                          Boston, MA 02109-2835
                                          (617) 345-1119 (Direct Line)
                                          (617) 710-2605 (Fax)
                                          slarose@nixonpeabody.com

                                          Attorney for Plaintiffs
                                          Sterling Corporate Tax Credit Fund XVIII, L.P.
                                          and Sterling Corporate Services LLC




                                           -2-
4817-0255-4835.2
              Case 1:20-cv-06136-PKC Document 26 Filed 12/11/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Motion for Admission Pro Hac Vice for Stephen M.

LaRose has been filed through the ECF system on December 11, 2020, and will therefore be sent

electronically by the ECF system to all registered participants.


                                                       By: /s/Stephen M. LaRose__
                                                           Stephen M. LaRose




                                                 -3-
4817-0255-4835.2
